DETAILED ACTION
Claims 1-22 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 11/10/2017 (JAPAN 2017-216969).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 04/30/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 21-22 are directed toward program allowing a computer to execute following operations, which can be implement in software. Software module which direct to the software per se. It's directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program not a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It's also clearly not directed to a composition of matter. Therefore, it's non-statutory under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 line 2 recites “common setting” is vague and indefinite whether the “common” setting refers to the setting for second terminal device or a new setting that common to all the terminal device and unclear what is common between terminal devices. Similar issue exists in claim 7. Since dependent claim 5 is depend on claim 3, claim 5 is reject for the same issue. 
Claim 4 line 2 recites “common first identification information” is vague and indefinite because it is unclear what is the “common first identification information” refers to.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2020/0067612 A1).
Regarding claim 1, Wu teaches a communication device (network side device 500 see Wu: Fig.13), comprising: 
a communication unit that performs wireless communication with a first terminal device located within a 5communication range (first network side device (corresponding 
an acquisition unit that acquires, from another base station, first information related to a second terminal device located within a communication range of the other base station (first network side device determine the measurement signal include the first and second signal resource from second network side device (corresponding to second base station) see Wu: Fig.11 step 320; ¶[0191]); and
10a notification unit that notifies the first terminal device of second information for measuring interference of an uplink signal transmitted from the second terminal device to the other base station with a downlink signal transmitted to the first terminal device, based on the 15acquired first information (first network side device send the configuration information of an interference measurement  (step 330) and instruction information (step 340) to first terminal device an based on the receive at least one of first measurement resources and downlink and uplink communication between network side devices and terminal devices (Fig.1) see Wu: Fig.11 steps 330-350; ¶[0193-0196]; Fig.1; ¶0207]).  
Regarding claim 2, Wu taught the communication device according to claim 1 as described hereinabove. Wu further teaches wherein the second information includes information on setting for the second terminal device to transmit a reference signal 20used for measuring the interference to the other base station (using the measurement signal at step 340 to perform first and second interference measurement resource (step 350), where measurement signal maybe a reference signal see Wu: Fig.11 steps 340-350; ¶[0085]; ¶[0073]).  
Regarding claim 3, Wu taught the communication device according to claim 2 as described hereinabove. Wu further teaches wherein common setting for the second terminal device to transmit 25the reference signal to the other base station is performed on the plurality of second terminal devices, and the second information includes information on the common setting (the measurement signal 340 that is commonly used for second and first terminal device to perform measurement result see Wu: Fig.11 Steps 340-360; ¶[0195-0198]). 
30 Regarding claim 4, Wu taught the communication device according to claim 3 as described hereinabove. Wu further teaches wherein common first identification information on a communication sequence for transmitting the reference signal is set for the plurality of second terminal devices, and 74the information on the common setting includes the first identification information (the second device and first terminal device based on at least one of first and second measurement signal see ¶[0195-0196]; Fig.11 steps 340-350; ¶[0200-0201]; [0203]).
Regarding claim 5, Wu taught the communication device according to claim 3 as described hereinabove. Wu further teaches wherein 5the information on the common setting includes at least one of information on a time resource for transmitting the reference signal, information on a frequency resource, and information on frequency hopping (measurement signal include reference signal or phase tracking reference signal or power data signal see Wu: ¶0073]).  
10 Regarding claim 6, Wu taught the communication device according to claim 3 as described hereinabove. Wu further comprising: a control unit that allocates a resource for the first terminal device to measure the interference, wherein the second information 
Regarding claim 8, Wu taught the communication device according to claim 1 as described hereinabove. Wu further teaches wherein the notification unit notifies the first terminal device of a condition on notification of third information according 30to a measurement result of the interference, and the acquisition unit acquires the third information from the first terminal device after the second information is notified to the first terminal device (second network side device notifies the first network side device if terminal device to send to send measurement signal see Wu: ¶[0207])
Regarding claim 9, Wu taught the communication device according to claim 8 as described hereinabove. Wu further teaches wherein the condition includes at least one of a condition on power of the uplink signal and a condition according to a power 5difference between the downlink signal and the uplink signal (different (high or low) power for measurement signal based on frequency domain location of a resource see Wu: ¶[0211]).  
Regarding claim 10, Wu taught the communication device according to claim 1 as described hereinabove. Wu further teaches wherein the notification unit notifies the first terminal device of 10the second information and fourth information for measuring interference between downlink signals transmitted to each of the plurality of terminal devices (the second network side device notifies the first network side device of terminal devices that send measurement signals, as well as resources used by the terminal 
Regarding claim 12, Wu teaches a communication device (first terminal device see Wu: Fig.11; Fig.1), comprising:  20
a communication unit that performs wireless communication with a first base station (first terminal device performs wireless communication with first network side device see Wu: Fig.1) ; 
an acquisition unit that acquires, from the first base station, second information on another terminal device located within a communication range of a second base 25station different from the first base station (first terminal device receive configuration of a interference measurement resource 330 (such as first measurement signal resource and a second measurement signal resource) from the second terminal device within range of second network device “The first network side device determines the measurement signal resource (optionally, the measurement signal resource may include at least one of the first measurement signal resource and a second measurement signal resource)” see Wu: Fig.1; ¶[0189-0197]); and 
a notification unit that notifies the first base station of third information on interference of an uplink signal transmitted from the other terminal device to the second base station with a downlink signal transmitted from 30the first base station, the interference being measured based on the second information (first terminal device send measurement result (step 360) based on the measurement signal (step 340) see Wu: Fig.11; ¶[0196-0197])
Regarding claim 13, Wu taught the communication device according to claim 12 as described hereinabove. Wu further teaches wherein the interference is measured based on a reference signal transmitted from the other terminal device (measurement signal 340 transmitted form the second terminal device see Wu: Fig.1 step 340), the second information includes information on a setting for the other terminal device to transmit the 5reference signal to the second base station (using the measurement signal at step 340 to perform first and second interference measurement resource (step 350), where measurement signal maybe a reference signal see Wu: Fig.11 steps 340-350; ¶[0085]; ¶[0073]), and the notification unit associates second identification information corresponding to the reference signal with the third information and notifies the first base station of the third information (send measurement result based on the first and second measurement resource steps 310-320 to the first network device at Step 360 see Wu: Fig.11; ¶[0189-0192]; ¶[0197]).  
25 Regarding claim 15, Wu taught the communication device according to claim 12 as described hereinabove. Wu further teaches wherein the third information includes information corresponding to a first indicator related to channel quality assuming the interference (interference measurement include channel quality indicator (CQI) see Wu: ¶[0090]).  
30 Regarding claim 16, Wu taught the communication device according to claim 15 as described hereinabove. Wu further teaches wherein the notification unit notifies the first base station of information corresponding to the first indicator and information corresponding to a second indicator related77 to the channel quality assuming interference between downlink signals transmitted to each of the plurality of terminal 
5 Regarding claim 17, Wu taught the communication device according to claim 16 as described hereinabove. Wu further teaches wherein the third information includes information corresponding to the first indicator and information corresponding to the second indicator (first interference measurement and second interference measurement based on a first and second measurement resources see Wu: Fig.11 Steps 310-360; ¶[0189-0197]).  
10 Regarding claim 18, Wu taught the communication device according to claim 16 as described hereinabove. Wu further teaches wherein the notification unit individually notifies the first base station of the third information including information corresponding to the first indicator and information corresponding to the second indicator (send measurement result based on the first and second measurement resource steps 310-320 to the first network device at Step 360 see Wu: Fig.11; ¶[0189-0192]; ¶[0197]). 
Regarding claim 19, claim 19 is rejected for the same reason as claim 1 as described hereinabove. Claim 19 recites a method of performing same functionalities of claim 1 as set forth hereinabove. 
Regarding claim 20, claim 20 is rejected for the same reason as claim 12 as described hereinabove. Claim 20 recites a method of performing same functionalities of claim 12 as set forth hereinabove.
Regarding claim 21, claim 22 is rejected for the same reason as claim 1 as described hereinabove.
Regarding claim 22, claim 22 is rejected for the same reason as claim 12 as described hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0067612 A1) in view of Fei et al. (US 2020/0177291 A1).
Regarding claim 7, Wu taught the communication device according to claim 6 as described hereinabove. Wu does not explicitly teaches wherein common setting for the second terminal device to transmit the reference signal to the other base station is performed on the plurality of second terminal devices 20, the control unit allocates the 
However, Fei teaches wherein common setting for the second terminal device to transmit the reference signal to the other base station is performed on the plurality of second terminal devices, 20the control unit allocates the resource common to the plurality of second terminal devices for measuring the interference due to uplink signals from the plurality of second terminal devices (measurement resource in each BP based on the foregoing indication, and all UEs comply with the configuration of the gNB see Fei: ¶[0304]; Figs.11-12), and the second information includes information on the 25resource common to the plurality of second terminal devices (second sub information indicate the position of measurement and measurement period include at second time unit see Fei: ¶[0231]; Fig.2) in order to improve measurement precision of signal strength measuring during coordinated scheduling (see Fei: ¶[0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Wu to include (or to use, etc.) 15the wherein common setting for the second terminal device to transmit the reference signal to the other base station is performed on the plurality of second terminal devices 20, the control unit allocates the resource common to the plurality of second terminal devices for measuring the interference due to uplink signals from the plurality of second terminal devices, and the second information includes information on the 25resource common to the plurality of second terminal devices as taught by Fei in 
Regarding claim 11, Wu taught the communication device according to claim 1 as described hereinabove. Wu does not explicitly teaches wherein 15the wireless communication is wireless communication that switches between uplink and downlink in a time division manner.  
However, Fei teaches wherein 15the wireless communication is wireless communication that switches between uplink and downlink in a time division manner (The second time unit belongs to a non-downlink time unit. The “non-downlink time unit” includes three types: an “uplink time unit”, an “idle time unit”, and an “uplink/downlink time unit”. The “idle time unit” indicates a time unit in which neither uplink data nor downlink data is transmitted see Wu: ¶[0009]) in order to flexible on time slot allocation for efficient purpose. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Wu to include (or to use, etc.) 15the wireless communication is wireless communication that switches between uplink and downlink in a time division manner as taught by Fei in order to flexible on time slot allocation for efficient purpose.
Regarding claim 14, claim 14 is rejected for the same reason as claim 7 as described hereinabove.
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


November 20, 2021